143 Ga. App. 520 (1977)
239 S.E.2d 204
C. C. LEASING CORPORATION
v.
BOARD OF TAX ASSESSORS OF HALL COUNTY.
54434.
Court of Appeals of Georgia.
Argued September 20, 1977.
Decided October 13, 1977.
Robert J. Reed, for appellant.
Deal, Birch, Orr & Jarrard, Stanley F. Birch, Jr., for appellee.
McMURRAY, Judge.
Upon the valuation and assessment of the taxpayer's personal property for 1976 it filed an appeal to the county board of equalization. That board ruled that the assessment placed upon the property by the board of tax assessors was fair and equitable and held that the value was to remain for the taxable year 1976.
Within 30 days from the date on which the decision of the board of equalization is mailed the taxpayer may appeal to the superior court of the county in which the property lies. This appeal shall be effective "by filing with the county board of tax assessors a written notice of appeal ... The notice of appeal shall specifically state the grounds for appeal. The notice ... shall be filed within 30 days from the date on which the decision of the local board of equalization is mailed... The county board of tax assessors shall certify the notice of appeal, any other papers specified by the appellant, including the staff information from the file used by either the board of tax assessors or the board of equalization, all of which papers and information shall become a part of the record on appeal to the superior court, to the clerk of the superior court." Code Ann. § 92-6912 (as amended by Ga. L. 1973, pp. 709, 710; 1974, pp. 609, 610).
Here no notice of appeal was filed with the county board of tax assessors but, instead, the taxpayer filed his appeal directly in the superior court. A motion to dismiss the appeal was filed, heard and the action dismissed. Taxpayer appeals. Held:
The proper appellate procedure in this instance was not followed in accordance with law, and indeed we have no proper appeal for consideration inasmuch as counsel filed the action in the superior court rather than as required by the statute. Code Ann. § 92-6912, supra; Code Ch. 6-1, as amended by Ga. L. 1972, pp. 738, 740; Cook v. *521 Howard, 134 Ga. App. 721 (1) (215 SE2d 690). Compare State Bd. of Equalization v. Pineland Tel. Cooperative, 135 Ga. App. 796 (4) (219 SE2d 1). While the grounds of the motion to dismiss were based upon service upon counsel of the motion, yet if the lower court be right for any reason, it will be affirmed. Lee v. Porter, 63 Ga. 345, 346; Hood Oil Co. v. Moss, 134 Ga. App. 477 (6) (214 SE2d 726).
Judgment affirmed. Bell, C. J., and Smith, J., concur.